Hurt, Judge.
Emeline Williams, the appellant, was convicted of the murder of her husband. The jury found her guilty of murder in the first degree, and assessed her punishment at confinement in the penitentiary for life.
There is but one question in the record, which is: Was Judge Williams, who shot and killed his father, Bob Williams, and who was made a witness by the State, sufficiently corroborated by the other witnesses or either of them, to warrant and sustain this conviction?
Judge Williams testified as follows: “ That Emeline Williams is my step-mother, and Bob Williams, the deceased, was my father. Before the killing»! had been hauling wood to town, and the day before the killing the defendant gave me a dime and asked me to get some shot. I did not get them, and gave the dime to Frank Taylor, and he bought the shot and gave them to me. I carried them home and put them on the shelf, *407and went hunting that night with Frank Taylor, King Howard and Frank Kinlow; did not stay long; got home about eight o’clock and went to bed. Emeline, the defendant, waked me up and gave me the gun, and told me I must shoot my father, and I did it. She said that Bob was working her so hard, and she was going to have him killed and get her share of the property; and that there was the gun and witness should shoot him.”
Cross by defense:
“Emeline made me light the lamp that night; she made me light the lamp every night; said the devils were after her; but said nothing about devils on night of killing. When I shot my father I was standing near the door; was not on my knees or stooping when I fired the shot. I first loaded my gun with squirrel shot, before, starting hunting, and while in the woods shot off my gun at nothing, and loaded it with bullets, in presence of Frank Taylor, King Howard and Frank Kinlow. Defendant told me to go after the shot before supper; I went, got them from Frank, and carried them with me hunting. She told me when she waked me up to put twelve bullets in the gun, and I put them in. She told me when she gave me the 'glin if I did not kill my father she would kill me, and I was afraid she would. There was another gun in the rack over the door. Don’t know that it was my duty to kill Emeline instead of my father. After I shot I gave defendant the gun, and we both went out together, and she put the gun in the corner of the fence. We went out and came back together, and defendant went to bed on the bed with my dead father, and I on my bed. We had no talk after that until, a little before day, she called me and said I must go to the quarter and make it known that my father was dead. That there was no agreement between witness and defendant before that night to kill the deceased, and did not state to J. M. Hannah in Chappel Hill, while in his custody as constable, that me and Emeline Williams had made up the plan about ten days prior to the time of the killing, to kill him, and that defendant then said if they put Bob out of the way they could sell what he had, and live on it, and they would, and they wouldn’t have to work so hard. Did not tell said Hannah that after shooting both went out the door, Emeline went round the house one way and witness the other, and witness put the gun out by the corn crib, and went out bare-footed; and did not say we returned to the door, Emeline called Bob once, and he, witness, called him three times. Defendant put gun in corner of fence near crib.”
*408The age, size and physical strength of this witness is not shown in the evidence. I hat he swore falsely in regard to the gun and the agreement between him and defendant to kill the deceased is quite probable, and may be conceded. But was he corroborated? It is insisted by the State that the following facts tend to connect defendant with the commission of this murder:
1. The accomplice, Judge Williams, swore that defendant, when she told him to shoot deceased, said that she was going to have him killed and get her part of the property, and that several witnesses testified that early next morning, without any signs of grief, she was talking of her part of the property.
- 2. That next morning, after the murder, the defendant “followed the witness, Judge Williams, around the house to the chimney, and whispered something in a low tone, and that Judge Williams immediately left, and did not return until she was arrested,” thus showing a disposition to shield the murderer of her husband.
' 3. That defendant stated that, at the time her husband was shot, she «vas in bed with him, asleep, and was not aroused by the shot.
4. Defendant stated that she was in bed with her husband when he was shot, when the wound on deceased and the marks of the shot show this to be impossible, and that, therefore she was not asleep, but was up, and knew all about the homicide.
The above are the facts urged by the State as tending to connect defendant with this murder. Let us consider them in the order stated.
1. If the defendant talked of her property the morning after the homicide, this was very imprudent, and not such conduct as a refined and intelligent wife would be guilty of; but still she may have done this, and yet not be guilty of the murder of her husband. While several witnesses speak to the fact that she did “talk of her part of the property,” none of them pretend to state what she said, nor the exact state of facts under which the property question came up.
That the defendant showed no signs of grief may also be true, and this be no evidence of guilt. Some persons do not exhibit their feelings at all. Some are very boisterous, while others are calm and stoical, and yet their grief may be of the most intense character.
2. “ The defendant said something to the accomplice, Judge *409Williams, and he left and did. not return until arrested and he was brought back.” What was said to Judge Williams? We are left to inference, when the State could have proved by him, who was certainly a very willing witness, just what she did say. The defendant whispered to him, therefore she advised him to leave! This may be the correct conclusion, and it may not. She may have said something to him which did not prompt, induce or suggest the propriety of his flight.
3. “That she stated that she was in bed with her husband when he was shot, but was not aroused from her sleep by the shot.” This may or may not be true; all persons are not alike with respect to this matter. Some are easily awakened, while it requires very great exertions to arouse others. That her statement may be true is strongly supported by the evidence of several witnesses who testified that at, times the defendant was crazy; that she would scatter her property in the streets; that she had been sent to prison as a lunatic, and kept there for several weeks. Lánds, the jail guard, states that “ she was an un usually sound sleeper. I have been in the jail at night and slammed the jail door, which is of iron, and very heavy, in fastening it, and passed through the room in which she was sleeping, without awakening her. She would snore all the time vigorously, as was her habit, and show no signs of knowing that any one was there.” * *
4. “Defendant stated that she was in bed when he was shot, when the wounds on the deceased and the marks of the shots on the bedding showed this to be impossible.”
While the facts contained in the three propositions already noticed may be consistent with the innocence of the defendant, or may not be sufficient corroboration of the accomplice, the facts stated in this fourth and last proposition are of a very serious character.
Does the evidence sustain the fourth proposition? Is it a fact that the wounds on the deceased, and the marks of the shot on the bedding, bedstead and wall, demonstrated the impossibility of defendant’s being in the bed when her husband was shot?
After a most thorough examination of the record, we are constrained to say they do not. Upon this subject. Doctor Johnson says: “The house in which I found the deceased is a box house, about sixteen or eighteen feet square. There was a door south and a chimney west. There were two beds in the room. The one in the southeast corner of the room had a mattress and two *410pillows on it. The pillow on the front of the bed was filled with feathers, and had been shot; also one or two rounds of the head of the bed had been shot, and some shot went into and through the wall of the house. The pillow on the back of the bed was filled with cotton. ' Bob Williams was lying in the floor, dead,, with a hole in the left and back part of the head, a gun shot wound entering the left side of the head," in the rear of the left ear, producing death instantly.”
Judge Williams, the accomplice, states in substance that he was standing near the door when he shot his father.
The evidence relating to the physical facts of the homicide is very uncertain and exceedingly unsatisfactory. Taking into consideration the enormity of this offense and the fearful consequences of an unjust conviction, it is passing strange indeed that these facts should be left in such great uncertainty; especially so when they are susceptible of being portrayed in the clearest and most satisfactory manner. The bed was in the northeast corner of the house. In which direction was the head of the bed? North, east, or west? Was deceased on the front or the back part of the bed? Were there marks of shot in the cotton pillow? Was the door situated in the middle of the south end of the house, or near the east or west corner of the south end? The shot entered the leffside of the head. ■ Did they enter directly or obliquely? If the deceased was killed instantly, who took the corpse from the bed and placed it on the floor? Were the rounds of the bedstead, which were struck by the shot, opposite the front or rear pillow? Did the shot strike the north or east wall of the house? These are all questions of more or less importance, and with the slightest care or pains a clear answer could have been qbtained to each and all of them. In a case of such importance as this, with such consequences, we do "riot feel that we would be performing our duty to sanction a verdict upon such a record.
But let us return to the proposition, which is that the evidence does not sustain or warrant the fourth proposition.
If deceased had been lying belli nd, with his head to the east, the statement of the defendant is highly improbable. If lying in front, improbable but not impossible. If the deceased was lying in front with his head to the north (with the gun at the door in the hands of the accomplice), it was not improbable for him to have been shot on the left side of the head if lying on his right side. Hence the importance of the fact whether the shot *411entered directly or obliquely. But if deceased was lying in front, with his head to the west, if on his back, the shot would have entered the right side of his head, unless he had been lying well on his right side. Hence, again, the importance of, knowing whether the shots which struck the rounds of the bed were fired from a point on a line with the bed as it stood sideways, or from a point on a line with the bed as it stood lengthways. And here again we are left completely in the dark. •
Opinion delivered February 6, 1884.
This fourth and strongest position of the State not being supported or presented by the facts, we are compelled to hold that, under the circumstances of this case, the accomplice is not sufficiently corroborated for this judgment to be sustained.
Again, if we were inclined to sustain this conviction, we would hesitate strenuously to do so, when the' record clearly shows, that important facts, easy of proof, were omitted, thus exhibiting a degree of carelessness in a case of such vital importance which cannot be tolerated by this court.
Because, upon another trial, that which is left, in doubt and uncertainty can be made clear and certain, and because, as the record presents the facts to us, the accomplice is not sufficiently corroborated, the judgment is reversed and the cause remanded.

Reversed and remanded.